IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-67,602-02


                  EX PARTE CHARLES EDWARD WILLIAMS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 962080-B IN THE 248TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to seventy-five years’ imprisonment. His conviction was affirmed on appeal.

Williams v. State, No. 01-04-00182-CR (Tex. App.—Houston [1st Dist.] Jun. 16, 2005) (not

designated for publication).

        Applicant raises two grounds for relief. The habeas court found that the writ application

should be dismissed as subsequent. After an independent review of the record, we agree with the
                                                                                                  2

habeas court as to Applicant’s first ground, a claim relating to the alleged destruction of records.

Ground One is dismissed as subsequent. TEX . CODE CRIM . PROC. art. 11.07 § 4. Based on this

Court’s independent review of the record, we conclude that Applicant’s remaining claim, raised

under authority of Article 11.073 of the Code of Criminal Procedure, should be denied. Accordingly,

the writ application is dismissed and denied.



Filed: October 18, 2017

Do not publish